DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
The applicant argues that the rejection based on Ito and Wang does not teach the newly amended limitation of -3-“wherein the film layer of the sub-pixel units formed by the solution process has a height after drying treated, said height being less than the height of the second bank”.  The Ito reference has been applied to this limitation: see (Fig. 5 OLE) and (Fig. 5, BNKX).
The applicant argues that the rejection based on Ito and Wang does not teach the newly amended limitation of “wherein the end bank has a size greater than a size of the second bank in a second direction”. The Wang reference has been applied to this limitation: see Fig. 2, the end bank of portion 101 extends in the A-A along the entire width of the substrate, whereas the second bank portion 102 is extends only along the width of a pixel. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 13, 15, 19, 21-23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (U.S. Pub #2007/0200488), in view of Wang et al (U.S. Pub #2016/0359112), in view of Takei et al (U.S. Pub #2008/0238295), in view of Kondo (U.S. Pub #2017/0213881).
With respect to claim 1, Ito teaches a display substrate comprising: 
a base substrate (Fig. 2, SUB); and 
a plurality of first banks (Fig. 2, BNKY) distributed in a first direction (Fig. 2, Y direction) and a plurality of second banks (Fig. 2, BNKX) distributed in a second direction (Fig. 2, X- direction) on the base substrate, two adjacent first banks defining a group of sub-pixel units of the display substrate, the second banks being disposed between two adjacent first banks, and two adjacent second banks defining one of the sub-pixel units (Fig. 2, e.g. OLE(R) ), 
wherein the first bank (Fig. 2, 4, 5; Z2) has a height greater than a height of the second bank (Fig. 2, 4, 5; Z1; Paragraph 43), 
the second bank has a height less than a height of a liquid surface of a solution applied for forming a film layer of the sub-pixel units by a solution 
a material of the first bank comprises an organic material (Paragraph 45), and a top surface of the first bank has a property of being phobic to the solution (Paragraph 46),
a top surface of the second bank has a property of being phobic to the solution (Paragraph 46), 
wherein the display substrate further comprises end banks (Fig. 1A, peripheral bank portion BNK; the peripheral bank having the first height is necessary to retain the liquid solution before drying) disposed between two adjacent first banks (Fig. 1A, BNKY), wherein the end banks are disposed in the same direction (Fig. 1A, X direction) as the second banks but on outermost sides of the second banks,
wherein the end bank (Fig. 1A and 2, the end bank BNK at the periphery of the array extending along X direction) is disposed at an end of each column of sub-pixel units (Fig. 1A, columns extending along Y direction) and has a top surface having a property of being phobic to the solution (Paragraph 46-48), so as to prevent solution from overflowing from the end of the column during film forming, 
wherein the first bank (Fig. 2, BNKY) is connected to the second banks (Fig. 2, BNKX) on two sides and the second banks on both sides have the same height (Fig. 5, Z1); and 

wherein the film layer (Fig. 5, OLE) of the sub-pixel units formed by the solution process has a height after drying treated, said height being less than the height of the second bank (Fig. 5, BNKX).
Ito does not teach that the end banks have a height which is greater than the height of the second bank and is equal to or greater than the height of the first bank,
so as to prevent solution from overflowing from the end of the column during film forming;
wherein the second bank has a size greater than a size of the first bank in the first direction. 
Wang teaches end banks that have a height which is greater than the height of a second bank (Fig. 2-5, 102) and is equal to or greater than the height of the first bank (Fig. 2-5, 1101 and 1012),
so as to prevent solution (Fig. 4, solution 6) from overflowing from the end of the column during film forming (Fig. 4, end banks 101);
wherein the second bank has a size greater than a size of the first bank in the first direction (Figs. 2-4, bank portion 102 is wider along the A-A direction than bank portion 1012);
wherein the end bank has a size greater than a size of the second bank in a second direction (Fig. 2, the end bank of portion 101 extends in the A-A along 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the end banks of Ito to have a height equal to the first bank and the second bank to have a width greater than the first bank in the first direction as taught by Wang in order to prevent the occurrence of uneven brightness (Paragraph 7 and 36).

Ito does not teach a material of the second bank comprises an inorganic material.
Takei teaches that a bank comprising a lyophobic upper surface (Fig. 1, 32) can comprises an inorganic material (Fig. 1, 31, Paragraph 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the second bank of Ito to comprise an inorganic material as taught by Takei in order to form the lower surface of the bank to have a high lyophilicity (Paragraph 40-41) to prevent unevenness of brightness in the device (Paragraph 47). 
Ito does not teach that the height of the second bank is in a range of from 100 nm to 500 nm.
Kondo teaches that the height of the second bank is in a range of from 100 nm to 500 nm (Paragraph 68).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first banks and second banks of Ito to 

With respect to claim 5, Ito teaches that all of the first banks have the same height.
With respect to claim 6, Ito does not teach that the height of the first bank is in a range of from 1 um to 3 um;
and that the height of the second is in a range of from 100 nm to 500 nm. 
Kondo teaches that the height of the first bank is in a range of from 1 um to 3 um (Paragraph 66).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first banks and second banks of Ito to have respective heights in the range of 1 um to 3 um and 100 nm to 500 nm as taught by Kondo in order to achieve the predictable result of creating a column of sub-pixels having the same color (Paragraph 68). 
With respect to claim 7, Ito teaches that all of the second banks have the same height.
With respect to claim 13, Ito teaches a display device comprising the display substrate (Paragraph 5 and 64).
With respect to claim 15, Ito teaches a manufacturing method of a display substrate, comprising: 

fabricating a plurality of second banks (Fig. 2, BNKX)  in a second direction between each pair of two adjacent first banks, two adjacent second banks defining one of the sub-pixel units, and the first bank (Fig. 2, 4, 5; Z2)  has a height greater than a height of the second bank (Fig. 2, 4, 5; Z1; Paragraph 43);
fabricating a film having a property of being phobic to a solution on a top surface of the second bank (Paragraph 46-48), said solution being applied for forming a film layer of the sub-pixel units by a solution process; 
fabricating end banks (Fig. 1A, peripheral bank portion BNK; the peripheral bank having the first height is necessary to retain the liquid solution before drying) disposed between two adjacent first banks (Fig. 1A, BNKY), wherein the end banks are disposed in the same direction (Fig. 1A, X direction) as the second banks but on outermost sides of the second banks, and the end banks have a height which is greater than the height of the second bank and is equal to or greater than the height of the first bank (i.e. the end banks are contiguous with the first banks);

wherein the first bank is connected to the second banks on two sides and the second banks on both sides of the first bank have the same height, and
wherein the second bank separates sub-pixel units having the same color (Fig. 2, second banks BNKX separate rows of sub-pixels OLE(R), OLE(G), and OLE(B) );
wherein after fabricating the film layer by a solution process on the base substrate on which the first banks and the second banks are fabricated, the method further comprises: subjecting the film layer fabricated to a drying treatment (Paragraph 28), such that the treated film layer (Figs. 1, 4, and 5, OLE) has a height less than the height of the second bank (Figs. 1, 4, and 5, BNKX).
Ito does not teach a material of the second bank comprises an inorganic material.
Takei teaches that a bank comprising a lyophobic upper surface (Fig. 1, 32) can comprises an inorganic material (Fig. 1, 31, Paragraph 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the second bank of Ito to comprise an inorganic material as taught by Takei in order to form the lower surface of the bank to have a high 

Ito does not teach that the end banks have a height which is greater than the height of the second bank and is equal to or greater than the height of the first bank,
so as to prevent solution from overflowing from the end of the column during film forming;
wherein the second bank has a size greater than a size of the first bank in the first direction. 
Wang teaches end banks that have a height which is greater than the height of a second bank (Fig. 2-5, 102) and is equal to or greater than the height of the first bank (Fig. 2-5, 1101 and 1012),
so as to prevent solution (Fig. 4, solution 6) from overflowing from the end of the column during film forming (Fig. 4, end banks 101);
wherein the second bank has a size greater than a size of the first bank in the first direction (Figs. 2-4, bank portion 102 is wider along the A-A direction than bank portion 1012);
wherein the end bank has a size greater than a size of the second bank in a second direction (Fig. 2, the end bank of portion 101 extends in the A-A along the entire width of the substrate, whereas the second bank portion 102 is extends only along the width of a pixel). 

Ito does not teach that the height of the second bank is in a range of from 100 nm to 500 nm.
Kondo teaches that the height of the second bank is in a range of from 100 nm to 500 nm (Paragraph 68).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first banks and second banks of Ito to have respective heights in the range of 1 um to 3 um and 100 nm to 500 nm as taught by Kondo in order to achieve the predictable result of creating a column of sub-pixels having the same color (Paragraph 68).
With respect to claim 19, Ito teaches fabricating the film layer by a solution process on the base substrate on which the first banks and the second banks are fabricated comprises: fabricating the film layer by an ink jet printing process on the base substrate on which the first banks and the second banks are fabricated (Paragraph 38, 46, 51).
With respect to claim 21, Takei teaches the inorganic material comprises silica, e.g. silicon oxide (Paragraph 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the second bank of Ito to comprise an inorganic material such as silica as taught by 
With respect to claim 22, Ito teaches the second bank is formed by a deposition process (Paragraph 38).  
With respect to claim 23, Takei teaches that the inorganic material comprises silica, e.g. silicon oxide (Paragraph 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the second bank of Ito to comprise an inorganic material such as silica as taught by Takei in order to form the lower surface of the bank to have a high lyophilicity (Paragraph 40-41) to prevent unevenness of brightness in the device (Paragraph 47). 
With respect to claim 26, Ito teaches that an orthographic projection of the first bank (Figs. 2-3, BNKY) on the base substrate is not overlapped with an orthographic projection of the second bank (Figs. 2-3, BNKX) on the base substrate.  
With respect to claim 27, Ito teaches that an orthographic projection of the first bank (Fig. 2-3, BNKY) on the base substrate is not overlapped with an orthographic projection of the second bank (Figs. 2-3, BNKX) on the base substrate, and the first bank and the second bank are fabricated in two steps (Paragraph 45).


11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Wang, Takei, and Kondo, in view of Takata (U.S. Pub #2017/0287993).
With respect to claims 11 and 12, Ito teaches that the first banks have a strip shape and the second banks have a strip shape but does not teach
all of the first banks have the same width in a range of from 10 urn to 30 urn in the first direction; and
all of the second banks have the same width in a range of from 5 urn to 20 urn in the second direction.
Takata ‘993 teaches a display device having first and second banks, wherein the widths are selected to be in the range of 10-30 um for the first banks and 5-20 um for the second banks (Paragraph 91).
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first banks to have width in a range of from 10 um to 30 um in the first direction, and the second banks to have a width in a range of from 5 um to 20 um as taught by Takata ‘993 in order to prevent color mixing (Paragraph 32, 40, and 105) and to ensure a suitable opening ratio (Paragraph 107).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ito and Takei, in view of Giraldo et al (U.S. Pub #2007/0052349)
With respect to claim 14, Ito does not teach that the display device includes polymer light emitting diode (PLED).  Giraldo teaches a display substrate (Fig. 4) configured as a PLED (Paragraph 3 and 71-77).  It would have . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826